               Case 20-20259-RAM        Doc 207      Filed 12/23/20    Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                     www.flsb.uscourts.gov

In re:                                               Case No. 20-20259-RAM
                                                     (Jointly Administered)
It’Sugar FL I LLC, et al.,
                                                     Chapter 11
      Debtors.
_______________________________/

                 SUPPLEMENTAL DECLARATION OF TROY TAYLOR
              AS CHIEF RESTRUCTURING OFFICER FOR THE DEBTORS

         Troy Taylor submits this supplemental declaration pursuant to 28 U.S.C. §1746, states as

follows:1

         1.     I am the president of Algon Capital, LLC d/b/a Algon Group (“Algon”), a

restructuring and investment banking firm with completed assignments throughout the United

States and internationally.

         2.     On October 1, 2020, I caused to be filed my Amended Declaration of Troy Taylor

in support of Amended Application of Debtors Pursuant to 11 U.S.C. §§ 105(a) and 363(b) to (I)

Retain Algon Capital, LLC d/b/a Algon Group to Provide the Debtors a Chief Restructuring

Officer and Certain Additional Personnel and (II) Designate Troy Taylor as Chief Restructuring

Officer for the Debtors on an Interim Basis nunc pro tunc to September 22, 2020 [ECF No. 75]

(the “Declaration”). Pursuant to the Declaration, I committed to supplement my Declaration if any

new material facts, connections or relationships are discovered or arise that were not known at the

time of the Declaration.




1
 Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the
Application [ECF No. 27].



                                                1
              Case 20-20259-RAM           Doc 207     Filed 12/23/20      Page 2 of 3




       3.      On November 17, 2020, the Court entered its Interim Order Granting Authorizing

the Retention and Employment of Fox Rothschild LLP as Counsel to the Official Committee of

Unsecured Creditors, Effective as of October 23, 2020 [ECF No. 161], and on December 18, 2020,

the Court entered its Final Order Authorizing the Retention and Employment of Fox Rothschild

LLP as Counsel to the Official Committee of Unsecured Creditors, Effective as of October 23,

2020 [ECF No. 197].

       4.      Pursuant to this supplemental declaration (“Supplemental Declaration”), I advise

the Court and parties in interest of the following prepetition connections with counsel for the

Unsecured Creditors Committee, Fox Rothschild LLP (“Fox Rothschild”):

               a)      Fox Rothschild represented me personally starting in 2015 when I was a

       board member and then Vice Chairman of Hyperion Bank in connection with a possible

       rights offering of the bank. This representation ended in 2018; and

               b)      Starting in 2018, Fox Rothschild represented Hyperion Bank as securities

       counsel in conjunction with a stock offering, and then as general counsel. I resigned as

       Vice Chairman in 2019 and am no longer an officer of Hyperion Bank, although I do

       continue to hold options/warrants in Hyperion Bank.

       5.      Neither I nor Algon hold or represent any interest adverse to and has no connection,

other than those described in the Declaration and this Supplemental Declaration with the Debtors,

their creditors, the U.S. Trustee for the Southern District of Florida, or any other party in interest

comprising the Conflict Parties as defined in the Declaration.

                    [Remainder of page left blank. Next page is signature page.]




                                                  2
               Case 20-20259-RAM       Doc 207       Filed 12/23/20     Page 3 of 3




       Pursuant to 28 U.S.C. § 1746, 1 declare under penalty of perjury that the foregoing is true


and correct.
                                                     /


       This Declaration is executed by me on this.         hy of December, 2020.




                                                         Troy Taylor
                                                         President




                                               3
